        Case 7:19-cv-05822-KMK Document 16-1 Filed 02/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                        Civil Action No. 7:19-cv-05822-KMK
                        Plaintiff,

 V.

 JOHN DOE, subscriber assigned IP address
 24.189.81.115,

                        Defendant.


               WROPOSIBDJ ORDER ON STIPULATION FOR DISMISSAL

       THIS CAUSE came before the Court upon the Parties' Stipulation to Dismiss all Plaintiffs

and Defendant John Doe's, subscriber assigned IP address 24.189.81.115, claims against each

other with prejudice, and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE:


       1. All Plaintiffs and Defendant claims against each other are hereby dismissed with

           prejudice.

       2. Each party shall bear its own costs and attorneys' fees.

       3. This case is closed fo~ !ministrative purposes.

        SO ORDERED this ~            ~ay of   µ ,~ry>
                                                               , 2020.




                                                1
